DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           ALDO ENRIQUE BENEJAM and VIVIAN K. PENA,
                          Appellants,

                                     v.

                   AURORA LOAN SERVICES, LLC,
                            Appellee.

                                No. 4D17-20

                           [August 24, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Senior Judge; L.T. Case
No. CACE09000327.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

   N. Mark New, II and William L. Grimsley of McGlinchey Stafford,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.